UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13 a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of April, 2016 Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk (Exact name of Registrant as specified in its charter) Telecommunications Indonesia (A state-owned public limited liability Company) (Translation of registrant’s name into English) Jl. Japati No. 1 Bandung 40133, Indonesia (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F þ Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes þ No ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes þ No ¨ SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on behalf by the undersigned, thereunto duly authorized. Date April 1, 2016 Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk (Registrant) By: /s/ Heri Sunaryadi (Signature) Heri Sunaryadi Chief of Financial Officer Table of Contents PREFACE BUILDING INDONESIAN DIGITAL SOCIETY We have a dream of realizing a Digital Society, and we are fully aware that the key to realizing a digital society is the development of infrastructure in order to provide high-quality connectivity service. Telkom is building infrastructure comprehensively, which includes three components, namely id-Access, id-Ring and id-Con, also known as Indonesia Digital Network (“IDN”). id-Access infrastructure is a fiber to the home-based network and we currently have approximately 10 million homes-passed fiber. id-Access is an important infrastructure, which starting in early 2015, Telkom focused on developing a new product, IndiHome triple play, consisting of home phone service, High Speed Internet, and IPTV services. By the end of 2015, the IndiHome subscribers reached 1 million. Telkom also developed the id-Ring infrastructure, which is a fiber network (fiber optic cables) that connects the islands of Indonesia from Aceh to Papua. In the fourth quarter of 2015, Telkom has completed a fiber network that connects Sulawesi, Maluku, Papua Cable System (“SMPCS”) which gives a very positive impact on equity of high-quality communication access, especially in the eastern region of Indonesia. Currently, Telkom has over 80,000 kilometers of fiber network in id-Ring. Meanwhile, id-Con is a strategic initiative that focuses on providing a service platform
